     Case 1:19-cv-00720-DAD-SKO Document 24 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JESUS MOLINA,                                        No. 1:19-cv-00720-DAD-SKO
12                      Plaintiff,
13          v.                                            ORDER DIRECTING THE CLERK OF
                                                          COURT TO CLOSE CASE
14   CREDIT CONTROL, LLC,
                                                          (Doc. 23)
15                      Defendant.
16

17          On May 22, 2019, Plaintiff filed this putative class action against Defendant under the

18   Fair Debt Collection Practices Act, 15 U.S.C. § 1692. (Doc. 1.) On August 10, 2020, Defendant

19   filed a stipulation, signed by all parties who have appeared, that this action be dismissed pursuant

20   to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. (Doc. 23.) The stipulation

21   specifically provides that the parties “stipulate to the dismissal with prejudice of the . . . action,

22   including each claim and count therein asserted by Plaintiff against the Defendant[.]” (Id. at 1.)

23          The stipulation addresses only the individual claims, but does not address the putative

24   class claims.   Thus, the Court deems the stipulation to dismiss the individual claims with

25   prejudice, and the putative class claims without prejudice. See Fed. R. Civ. P. 23(e) (settlement

26   of putative class claims requires court approval).

27

28
     Case 1:19-cv-00720-DAD-SKO Document 24 Filed 08/12/20 Page 2 of 2

 1            In relevant part, Rule 41(a)(1)(A) provides as follows:

 2            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
              dismissal before the opposing party serves either an answer or a motion for
 3            summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
              appeared.
 4

 5   Fed. R. Civ. P. 41(a)(1)(A). Rule 41 thus allows the parties to dismiss an action voluntarily, after
     service of an answer, by filing a written stipulation to dismiss signed by all of the parties who
 6
     have appeared, although an oral stipulation in open court will also suffice. See Eitel v. McCool,
 7
     782 F.2d 1470, 1472-73 (9th Cir. 1986).
 8
              Once the stipulation between the parties who have appeared is properly filed or made in
 9
     open court, no order of the court is necessary to effectuate dismissal. Case law concerning
10
     stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of
11
     dismissal is effective automatically and does not require judicial approval. Commercial Space
12
     Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999). Because the parties have filed a
13
     stipulation for dismissal of Plaintiff’s individual claims with prejudice, and the putative class
14
     claims without prejudice, under Rule 41(a)(1)(A)(ii) that is signed by all who have made an
15
     appearance, this case has terminated. Fed. R. Civ. P. 41(a)(1)(A)(ii).
16
              Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court close this
17
     case.
18

19

20   IT IS SO ORDERED.

21   Dated:     August 11, 2020                                    /s/   Sheila K. Oberto            .
22                                                         UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                       2
